Title: To George Washington from Samuel Huntington, 2 January 1790
From: Huntington, Samuel
To: Washington, George


          
            Sir,
            Norwich [Conn.] Jany 2d 1790.
          
          I am honoured with your letter of the 28th Ulto. Sensible that You must be wearied with Solicitations for appointments to

Offices, it is with reluctance that I now take the liberty to mention Dudley Woodbridge jun. Esq: as a suitable character to supply the vacancy lately made by the decease of Genl Parsons in the supreme Court in the western Territory. Mr Woodbridge sustains an amiable & virtuous Character: Having receivd the honours of Yale College with good reputation, he applied to the study of the Law, & made good proficiency under my care and inspection for a number of years & was introduced to the practice of the Law with encouraging circumstances & persevered therein for some time until unfortunately an inveterate Phthisic distressed him in his Exercises as a public Speaker to such a degree as threatened a disolution of his Constitution, & obliged him not without Reluctance to abandon his hopeful prospects in that Profession; he hath since been unsuccessful in trade: having a growing family & his Connections being respectable & influential Characters in this State, he could not endure the prospect of retiring from business in [the] prime of life, with his rising family & amiable partner unprovided for in future; but hath taken the Resolution to settle himself & family, at Marietta where they now dwell. I beleive his character & abilities such as will give satisfaction to the public & do honour to the Office should he be appointed to fill the vacancy I have mentioned, & from the character he sustains with the advantages of his education, more especially his knowledge in jurisprudence he may reasonably expect employment in some learned profession where he may render essential service to mankind, & receive some consolation under his peculiar misfortunes. With the most perfect Esteem and Respect I have the honour to be Your Obedient humble Servant
          
            Saml Huntington
          
        